Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section1350, Chapter 63 of Title 18, United States Code, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned, as Chief Executive Officer of GigOptix, Inc. (the “Company”), does hereby certify that to the undersigned’s knowledge: 1) the Company’s Annual Report on Form10-K for the year ended December31, 2011 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2) the information contained in the such report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Dr. Avi S. Katz Dr.AviS. Katz Chief Executive Officer and Principal Executive Officer Dated: March27, 2012
